— Judgment unanimously affirmed. Memorandum: Befendant appeals from a judgment of conviction for manslaughter in the second degree and assault in the second degree. We reject defendant’s claims that the court erred in instructing the jury on the defense of justification. The court properly instructed the jury to determine whether defendant reasonably believed that he was in imminent danger of a physical attack and, in making this finding, to consider the facts and circumstances surrounding the altercation (see, People v Goetz, 68 NY2d 96, 114-115). We have reviewed the remaining contentions raised by defendant with regard to the jury instruction and whether the assault conviction was supported by legally sufficient evidence and find them to be without merit. We also conclude that defendant’s sentence was not harsh or excessive. (Appeal from judgment of Supreme Court, Erie County, Kasler, J. — manslaughter, second degree, and other charges.) Present — Callahan, J. P., Boomer, Balio and Lawton, JJ.